On Rehearing.
Our statement of this case on original submission was taken from a very imperfect review of the facts made by the parties. Appellant's statement, though in most general terms, was not controverted by appellee either in her brief or on original submission, and it appeared to us that the parties were conceding that appellant's income was less than $5,000 per year, and that he had contributed more than that sum to his daughters. Appellee, at least, made no statement to the contrary. However, on this rehearing she seriously controverts these conclusions by an analysis of the statement of facts, which appellant has undertaken to answer.
We have again reviewed the facts, and, in view of the statement now made by appellee, we conclude:
(1) Appellant's cash income was about $6,000 per year.
(2) During this period, to quote from appellee's conclusions, appellant contributed to his daughters "$12,800."
(3) It is our conclusion from the record that appellant's stock dividends on certain stocks were consumed in stock losses on other investments.
(4) While there is no direct evidence in the record that appellee knew of all the money furnished by appellant to the older daughter, she did know of certain contributions, and we think the circumstances were sufficient to visit her with notice of whatever contributions were in fact made.
(5) We have given most careful consideration to appellee's legal propositions on this rehearing, and believe that our original opinion correctly disposed of these issues.
As on original submission, appellee suggests on this rehearing that we review the facts which appear without dispute and order a remittitur, reducing the judgment to what in our opinion would be adequate compensation. We declined to do this, because it appeared to us that there was no basis in the record on which we could order a remittitur; that is to say, we were originally, and are now, of the opinion that the trial court did not apply to the facts the correct principles of law in assessing damages against appellant, and for us to undertake to do so would result not so much in a remittitur as in an independent review of the facts without relation to the trial court's conclusion.
The jurisdiction of this court to order a remittitur in a proper case is unquestioned, but we think it should be limited to those *Page 420 
cases where there has been an excessive verdict rendered on an application of the law of compensation to the facts of the record, so that in ordering a remittitur the appellate court would correct only the trial court's measure of damages. To undertake to make that disposition of this case would in effect make us an original trier of the facts, and such judgment as we might enter would be independent of, and bear no relation whatever to, the trial court's judgment. Our original opinion reflects that it was for this reason we declined to order a remittitur at that time. Because, however, of appellee's renewal of her request, we proposed to do so if all parties consented. Appellant in a measure accepted the offer of this court, however, with the suggestion that he preferred to go to the jury on the facts as to the extent of his lawful contributions to the support of his children, and on the question suggested by the Chief Justice of this court in his concurring opinion.
Doubting our jurisdiction to order a remittitur on the facts of this case, we must decline to do so, in view of the position now taken by appellant. It is therefore our order that the motion for rehearing be in all things overruled.